             United States Bankruptcy Court
                    NORTHERN DISTRICT OF CALIFORNIA

In re                                                        Bankruptcy Case No.20-41442-WJL

Laurie Harms
Dale Harms                                                    Debtor



The Bank of New York Mellon, fka The Bank of New York         Plaintiff
As trustee For The Certificateholders of Cwalt,Inc.
Alternative Loan Trust 2005-27,Mortgage Pass-
Through Certificates Series 2005-27
                                                           Adversary Proceeding No.20-4046-WJL



                                                           Defendant
Laurie Harms
Dale Harms


        NOTICE OF STATUS CONFERENCE IN A CASE REMOVED TO
                       BANKRUPTCY COURT
YOU ARE NOTIFIED that a status conference of the case removed to the bankruptcy court will
be held at the following time and place.

                Address                                                   Room
                                                                          Video-
                United States Bankruptcy Court Oakland Division           Teleconference
                1300 Clay Street., Suite 300
                                                                          Date and Time
                Oakland, CA 94612                                         12/30/2020 @
                                                                          10:30AM

Counsel for the removing party shall serve a copy of this notice on opposing counsel within ten
(10) days and file a proof of service with the court.


                                                                   Edward Emmons
                                                                   Clerk of the Court

October 20,2020                                                    By : /s/ La Keska Blue
          Date                                                              Deputy Clerk



Case: 20-04046       Doc# 4    Filed: 10/20/20    Entered: 10/20/20 10:05:14        Page 1 of 2
Case: 20-04046   Doc# 4   Filed: 10/20/20   Entered: 10/20/20 10:05:14   Page 2 of 2
